FILED
                                                                 AUGUST 3, 2017
                                                           In the Office of the Clerk of Court
                                                          WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                        )
                                            )         No. 34069-4-111
                    Respondent,             )
                                            )
      v.                                    )
                                            )
JIOVANNY JIMENEZ,                           )         PUBLISHED OPINION
                                            )
                    Appellant,              )
                                            )
FERNANDO GONZALEZ-                          )
HERNANDEZ,                                  )
                                            )
                    Defendant.              )

      FEARING, C.J. -This appeal presents the issue of whether the State, when

prosecuting a minor for possession of marijuana, must establish that the marijuana

possessed by the minor contained more than .3 percent tetrahydrocannabinol {THC).

THC refers to a psychotropic cannabinoid and is the principal psychoactive constituent of

the cannabis plant, also known as marijuana. Resolution of the question requires the

juxtaposition of two statutes, RCW 69.50.101 that defines "marijuana" as containing

greater than .3 percent THC, and RCW 69.50.4014 that prohibits minors from possessing

marijuana regardless of the THC concentration. We hold that the State need not present
No. 34069-4-III
State v. Jimenez


evidence of the THC concentration and affirm the juvenile court's conviction, for

possession of marijuana, of appellant Jiovanny Jimenez.

                                          FACTS

       This prosecution arises from the seizure of marijuana from minor Jiovanny

Jimenez's person. At 11 :00 p.m. on October 11, 2015, Yakima Police Officer Ryan

Davis responded to a complaint about trespassers at a single family dwelling on Fenton

Street in Yakima. Officer Davis went through the house and into the residence's

backyard where he saw a shed. Officer Davis spotted, adjacent to the shed, appellant

Jiovanny Jimenez and a second individual. Jimenez was seventeen years of age. Davis

arrested and escorted Jimenez to his patrol vehicle.

       Prior to sitting Jiovanny Jimenez in his patrol car, Officer Ryan Davis searched

Jimenez incident to arrest for criminal trespass. In Jimenez's front left pant pocket,

Officer Davis discovered a clear plastic bag containing green leaves.

       Yakima Police Detective Andrew Garcia sent the green leaves, removed from

Jiovanny Jimenez's pocket, to the Washington State Patrol Crime Laboratory for

analysis. The analysis, conducted by Forensic Scientist Jason Stenzel, PhD, concluded

that the seized green material contained THC. Dr. Stenzel's testing did not measure the

concentration of THC in the tested sample.




                                             2
No. 34069-4-111
State v. Jimenez


                                      PROCEDURE

      The State of Washington charged Jiovanny Jimenez in juvenile court with

possession of marijuana as a minor. The only contested issue at trial was whether the law

demanded that the State prove that the cannabis possessed by Jimenez contained greater

than .3 percent THC. The State presented testimony from Officer Ryan Davis, Detective

Andrew Garcia, and Dr. Jason Stenzel. Dr. Stenzel conceded he did not know the level

of THC in the material he tested.

      At the close of the State's case, Jiovanny Jimenez moved for dismissal because the

State failed to prove the substance Officer Davis removed from his pocket was marijuana.

Jimenez argued that, under RCW 69 .50.101, the statute that generally defines

"marijuana" as exceeding .3 percent THC, the State must prove the THC concentration

surpasses .3 percent to prove that a substance is marijuana. The State disagreed. The

State discouraged the juvenile court's application of the definition of marijuana

found in RCW 69.50.101 because Jimenez was a minor. The State contended that

RCW 69.50.4014 prohibits minors from possessing marijuana regardless of the THC

concentration.

      The juvenile court denied Jiovanny Jimenez's motion to dismiss. The court found

Jimenez guilty of possession of marijuana in violation ofRCW 69.50.4014 and sentenced

him to two days' confinement.




                                             3
No. 34069-4-III
State v. Jimenez


                                 LAW AND ANALYSIS

       This case presents the novel issue of whether the State of Washington must prove,

in order to establish the crime of minor in possession of marijuana, that the marijuana

held a THC concentration above .3 percent. No Washington decision addresses the

question. Because of the unique language of Washington's statutes, we cannot rely on

foreign decisions.

       In the cannabis patient protection act of 2015, the Washington State Legislature

added RCW 69.50.4013(4) (renumbered as RCW 69.50.4013(5) per the LA ws OF 2017,

ch. 317, § 15), which reads:

              No person under twenty-one years of age may possess, manufacture,
      sell, or distribute marijuana, marijuana-infused products, or marijuana
      concentrates, regardless of THC concentration.

LAWS OF 2015, ch. 70, § 14 (emphasis added). RCW 69.50.4013 comprises part of

Washington's version of the Uniform Controlled Substances Act, chapter 69.50 RCW.

RCW 69.50.101 lists definitions for chapter 69.50 RCW. The relevant portion of

RCW 69.50.101 reads:

             The definitions in this section apply throughout this chapter unless
      the context clearly requires otherwise.

             (v) "Marijuana" or "marihuana" means all parts of the plant
      Cannabis, whether growing or not, with a THC concentration greater than
      0.3 percent on a dry weight basis ....

Former RCW 69.50. lOl(v) (2015) (redesignated as RCW 69.50. lOl(w) per the LAWS OF



                                            4
No. 34069-4-III
State v. Jimenez


2017, ch. 317, § 5). The legislature adopted the definition for "marijuana" found in

former RCW 69.50.lOl(v).

       Jiovanny Jimenez asks the court to insert RCW 69.50.101 's definition of

"marijuana" into former RCW 69.50.4013(4), such that the latter statute reads, in part:

"No person under twenty-one years of age may possess ... cannabis with a THC

concentration greater than 0.3 percent." We decline this reading.

       The court's primary duty in statutory interpretation is to discern and implement the

legislature's intent. Lowy v. PeaceHealth, 174 Wash. 2d 769, 779, 280 P.3d 1078 (2012).

In so doing, the court relies on many tested, commonsensical, and intelligent principles to

divine the meaning of the statute, principles employed when interpreting other important

and even sacred texts.

       We employ two principles of statutory construction to resolve this appeal. First,

the statutory provision adopted last prevails unless the first provision is more clear and

explicit than the last. State v. JP., 149 Wash. 2d 444, 452, 69 P.3d 318 (2003). The

legislature's adoption of former RCW 69.50.4013(4) and the statute's language of

"regardless of THC concentration" is equally as specific, if not more specific, than

former RCW 69.50.10 l(v)'s language of a "THC concentration greater than 0.3 percent."

Former RCW 69.50.4013(4) denotes a legislative intent to preclude access to marijuana,

regardless of its potency, to all minors, just as the legislature has prohibited access to

alcohol, regardless of its alcohol content, to all minors.

                                               5
No. 34069-4-111
State v. Jimenez


       Second, we discern the meaning of legislation by reading all that the legislature

has said in the statute and related statutes that disclose legislative intent about the

provision in question. Lowy v. PeaceHealth, 174 Wash. 2d at 779 (2012). We read statutes

as a whole. State v. Murray, 187 Wash. 2d 115, 124, 384 P.3d 1150 (2016). The definition

of"marijuana" listed in former RCW 69.50.lOl(v) follows the opening sentence in the

statute that reads: "The definitions in this section apply throughout this chapter unless the

context clearly requires otherwise." The context of former RCW 69.50.4013(4) lucidly

mandates otherwise.

       We observe that Jiovanny Jimenez, when inserting the Uniform Controlled

Substances Act's general definition of "marijuana" into former RCW 69.50.4013(4), fails

to complete the entire language of the minor in possession statute. Ifwe substitute the

definition of "marijuana" under former RCW 69.50.lOl(v) for the word "marijuana" used

in former RCW 69.50.4013(4), the latter statute would declare:

               No person under twenty-one years of age may possess, manufacture,
       sell, or distribute cannabis with a THC concentration greater than 0.3
       percent, regardless of THC concentration.

The statute would internally clash.




                                               6
No. 34069-4-III
State v. Jimenez


                                    CONCLUSION

      We affirm the juvenile court's conviction of Jiovanny Jimenez for minor in

possession of marijuana. The law does not require the State to measure the THC content

of the marijuana found on a minor's person.


                                                  ~            .S·
                                              Fearing~'
WE CONCUR:



   ~Lb;io
    oway,J.            ~ ,€P
                                                                               j




                                              7